           Case 2:18-cv-00979-APG-NJK Document 182
                                               185 Filed 08/07/20
                                                         08/10/20 Page 1 of 7
                                                                            6



 1 MICHAEL N. FEDER
   Nevada Bar No. 7332
 2 DICKINSON WRIGHT PLLC

 3 3883 Howard Hughes Parkway, Suite 800
   Las Vegas, NV 89169
 4 Telephone: 702-550-4440
   Facsimile: 844-670-6009
 5 Email: mfeder@dickinson-wright.com

 6
     MARTIN D. HOLMES (Pro Hac Vice)                    TREVOR W. HOWELL (Pro Hac Vice)
 7   Tennessee Bar No. 012122                           Tennessee Bar No. 009496
     PETER F. KLETT (Pro Hac Vice)                      HOWELL LAW, PLLC
 8   Tennessee Bar No. 012688                           P.O. Box 158511
     DICKINSON WRIGHT PLLC                              Nashville, TN 37215
 9   Fifth Third Center, Suite 800                      Telephone:    615-406-1416
     424 Church Street                                  Email: trevor@howelllawfirmllc.com
10
     Nashville, TN 37219
11   Telephone:    615-244-6538
     Facsimile:    844-670-6009
12   Email:        mdholmes@dickinsonwright.com
                   pklett@dickinsonwright.com
13

14 Attorneys for Plaintiffs, Collective Class Members
   and Hawaii Class Members
15

16                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
17
      DANIEL GONZALEZ and JEFFREY                       Case No. 2:18-cv-00979-APG-NJK
18    HUGHES, on behalf of themselves and others
      similarly situated,
19                                                      STIPULATION AND ORDER FOR A
                             Plaintiffs,                STAY OF PROCEEDINGS UNTIL
20                                                      DECEMBER 7, 2020, FOR THE
             v.                                         PARTIES TO PREPARE FOR AND
21                                                      ATTEND MEDIATION
      DIAMOND RESORTS INTERNATIONAL
22    MARKETING, INC., DIAMOND RESORTS
      INTERNATIONAL, INC., DIAMOND
23    RESORTS CORPORATION, and WEST
      MAUI RESORTS PARTNERS, L.P.,
24
                             Defendants.
25

26
            Plaintiffs and Defendants HEREBY STIPULATE AND AGREE, by and through their
27
     respective counsel, as to the following:
28

                                                   1
            Case 2:18-cv-00979-APG-NJK Document 182
                                                185 Filed 08/07/20
                                                          08/10/20 Page 2 of 7
                                                                             6



 1            1.       The parties and their counsel have agreed to mediate the case subject to the terms
 2 set forth herein and in that regard, have scheduled a mediation on December 7, 2020, with Steve

 3 Rottman, a mediator who is nationally recognized in mediating large class and collective actions.

 4 Given the high demand for Mr. Rottman’s mediation services and his limited availability, and for

 5 the reasons discussed below regarding additional supplementation of previously served written

 6 discovery, the parties request a stay of proceedings through December 7, 2020, including the

 7 August 27, 2020 expert disclosure deadline, September 27, 2020, rebuttal expert disclosure

 8 deadline, October 27, 2020 discovery cut-off and November 27, 2020 dispositive motion

 9 deadline.1 The parties believe the proposed stay is in the parties’ and the Court’s interests in costs

10 and efficiency.

11            2.       On February 26, 2019, Plaintiffs filed their Motion for Conditional Certification of
12 this Matter as a Collective Action and Approval of 29 U.S.C. § 216(b) Notice (Plaintiffs’ Motion”).

13 [ECF No. 43]. On July 29, 2019, the Court entered an Order granting Plaintiffs’ Motion. [ECF

14 No. Doc. 52]. As part of the relief sought, the Court-approved Notice and Consent Forms were

15 sent to putative opt-in plaintiffs on October 28, 2019. The opt-in period ended on March 3, 2020.

16            3.       At this juncture, 795 individuals have filed consents to join this action as Opt-in
17 Plaintiffs.2

18            4.       On October 31, 2018, Plaintiffs served their First Requests for Production of
19 Documents to Defendants. As part of the discovery, Plaintiffs sought information and documents

20 regarding putative opt-in plaintiffs and putative Hawaii Class Members, including but not limited

21 to their personnel files, time records and pay records. The parties agreed to informally stay service

22 of that discovery until December 19, 2018, with Defendants’ responses due 30 days later on

23

24   1
        The stay would not include the current opt-out process for putative Hawaii Class Members or the filing of opt-out
     forms by Plaintiffs’ counsel, any supplementation of written discovery requests previously propounded and continued
25   meet and confer thereon. Plaintiffs’ specifically reserve the right to seek relief from the Court in the event the parties
     reached an impasse on discovery issues related to written discovery requests previously propounded. In addition, the
26   stay would not include the Court’s ruling on the pending Motion to Amend Complaint or Plaintiffs’ filing of any
     related amended pleading.
27   2
       Defendants hereby specifically reserve their continued rights to challenge, by motion after the stay period, opt-in or
     Hawaii class members’ standing and/or the Court’s jurisdiction over claims asserted by certain individuals and nothing
28   herein is intended to waive any of those rights.
                                                                 2
          Case 2:18-cv-00979-APG-NJK Document 182
                                              185 Filed 08/07/20
                                                        08/10/20 Page 3 of 7
                                                                           6



 1 January 18, 2019. On January 25, 2019, after receiving a one-week extension, Defendants timely

 2 served their Responses and objected to producing information and documents as to putative opt-

 3 in plaintiffs and putative Hawaii Class Members on a variety of grounds, in part, taking the position

 4 that the production of such information or documents was premature before any conditional

 5 certification.

 6         5.       Prior to and after the March 3, 2020, deadline to file opt-in consents, the parties
 7 conferred and have continued to meet and confer in good faith regarding supplementation of

 8 written discovery, exchanging numerous letters and engaging in two extensive meet and confer

 9 conference calls lasting 2 ½ and 3 hours respectively. As a result, the parties have exchanged

10 numerous supplemental discovery responses and this process is still ongoing.

11         6.       On August 5, 2019, Plaintiff Gonzalez filed his Motion for Rule 23 Class
12 Certification of Hawaii Wage and Hour Claims and Supporting Memorandum. [ECF No. 54].

13 The matter was fully briefed [ECF Nos. 60-64]. On May 1, 2020, the Court entered an Order

14 granting Plaintiff’s Motion. [ECF No. 159]. As part of the Order, the Court directed the parties

15 to confer and submit a proposed notice. Id., p. 14.

16         7.       On June 1, 2020, the parties filed a Stipulation and Order to Approve Notice and
17 Opt-Out Form to Putative Hawaii Class Members, which was approved by the Court on June 8,

18 2020. [ECF Nos. 177 & 178]. Thereafter, the Notice and Opt-Out Form was sent to 619 putative

19 Hawaii Class Members allowing them opt out on or before September 10, 2020.

20         8.       While the meet and confer process regarding supplemental discovery has continued
21 since March 2020, once the opt-out period ends on September 10, 2020, the parties will have

22 further discussions regarding supplementation of previously served written discovery, including,

23 but not limited to Hawaii Class Members, including production of time and pay records which are

24 relevant to the issues of liability and damages necessary for the forthcoming mediation. Given the

25 large number of Hawaii Class Members and the volume of documents and information related to

26 these individuals, this will be a time-consuming process requiring significant additional meet and

27 confers.

28

                                                     3
          Case 2:18-cv-00979-APG-NJK Document 182
                                              185 Filed 08/07/20
                                                        08/10/20 Page 4 of 7
                                                                           6



 1          9.      The parties are of the belief that December 7, 2020, is an appropriate date for
 2 mediation.

 3          10.     The parties recognize that substantial time and costs will be expended to review the
 4 considerable amount of information produced to date and to be produced as discovery progresses.

 5 The parties agree that it is in the best interest of all parties to wait until the mediation process is

 6 complete prior to incurring the time and expense of additional written discovery, expert

 7 designations, depositions, and motion practice, as the mediation could resolve this matter in its

 8 entirety, thereby relieving the parties of further costs and expenses and relieving the Court of taxes

 9 upon its resources.

10          11.     It would be counterproductive to the parties’ settlement efforts to have the parties
11 incur the expense of time-consuming and costly additional written discovery, expert designations,

12 depositions, and motion practice because the parties have agreed to stay such proceedings in favor

13 of attempting to achieve a resolution to this matter. Rule 1 of the Federal Rules of Civil Procedure

14 provides that the federal rules of practice should be “construed and administered to secure the just,

15 speedy, and inexpensive determination of every action and proceeding.” (Emphasis added). If the

16 Court does not grant a stay, the parties will be required to engage in and incur the costs of additional

17 written discovery, expert designations, depositions, and motion practice that may not be necessary.

18          12.     In order to conserve the Parties’ and the Court’s resources, to promote judicial
19 economy, and to increase the likelihood of a successful mediation, the parties have agreed, subject

20 to the Court’s approval, and subject to the exceptions noted, to stay this matter in order for the

21 parties to complete the agreed upon mediation.

22          13.     In the event that the parties are unable to reach a resolution at the mediation, the
23 parties agree to file a joint status report informing the Court of the same by Friday, December 11,

24 2020. The parties further agree to file an amended proposed discovery plan and scheduling order

25 by Friday, December 18, 2020.

26          14.     Based on the foregoing, the parties stipulate to a stay of proceedings through
27 December 7, 2020. The stay specifically excludes the continuation of the opt-out process and the

28

                                                       4
          Case 2:18-cv-00979-APG-NJK Document 182
                                              185 Filed 08/07/20
                                                        08/10/20 Page 5 of 7
                                                                           6



 1 filing of opt-out forms by Plaintiffs’ counsel. In addition, the stay excludes the parties’ ongoing

 2 meet and confers and/or any supplementation of previously served written discovery, which will

 3 encompass any supplementation as it relates to the opt-in and Rule 23 classes. The parties have

 4 agreed to continue to meet and confer and produce information necessary to enable the parties to

 5 properly evaluate liability and damages and conduct a meaningful mediation, in good faith. In

 6 addition, Plaintiffs specifically reserve the right to seek relief from the Court in the event the parties

 7 reach an impasse on discovery issues related to discovery requests previously propounded.

 8 Finally, the stay will exclude the Court’s ruling on the pending Motion to Amend Complaint or

 9 Plaintiffs’ filing of any related amended pleading.

10          15.     This stipulation is made in good faith and not for the purposes of delay.
11          IT IS SO STIPULATED this 7th day of August, 2020.
12 DICKINSON WRIGHT PLLC                               LEWIS ROCA ROTHGERBER CHRISTIE LLP
13
    /s/ Martin D. Holmes                                 /s/ Kirstin E. Muller
14 MICHAEL N. FEDER                                    HOWARD E. COLE
   Nevada Bar No. 7332                                 Nevada Bar No. 4950
15 3883 Howard Hughes Parkway, Suite 800               JENNIFER K. HOSTETLER
   Las Vegas, NV 89169                                 Nevada Bar No. 11994
16                                                     BRIAN D. BLAKELY
   MARTIN D. HOLMES                                    Nevada Bar No. 13074
17 (Admitted Pro Hac Vice)                             3993 Howard Hughes Pkwy, Suite 600
   Tennessee Bar No. 012122                            Las Vegas, NV 89169-5996
18 PETER F. KLETT
     (Admitted Pro Hac Vice)                           KIRSTIN E. MULLER
19 Tennessee Bar No. 012688                            (Admitted Pro Hac Vice)
   AUTUMN L. GENTRY                                    California Bar No. 186373
20 (Admitted Pro Hac Vice)                             ALISON M. HAMER
   Tennessee Bar No. 020766                            (Admitted Pro Hac Vice)
21 Fifth Third Center, Suite 800                       California Bar No. 258281
   424 Church Street                                   BENJAMIN J. TREGER
22 Nashville, TN 37219                                 (Admitted Pro Hac Vice)
                                                       California Bar No. 285283
23 TREVOR W. HOWELL                                    Hirschfeld Kramer LLP
   (Admitted Pro Hac Vice)                             233 Wilshire Boulevard, Suite 600
24 HOWELL LAW, PLLC                                    Santa Monica, California 90401
   Tennessee Bar No. 009496
25 P.O. Box 158511                                     Attorneys for Defendants
   Nashville, TN 37215
26
   Attorneys for Plaintiffs,
27 Collective Class Members and
    and Hawaii Class Members
28

                                                       5
          Case 2:18-cv-00979-APG-NJK Document 182
                                              185 Filed 08/07/20
                                                        08/10/20 Page 6 of 7
                                                                           6



 1                                               ORDER
 2         Based on the parties’ stipulations, and for good cause shown, it is hereby ORDERED that
 3 the proceedings in this matter are stayed until December 7, 2020. In the event that the parties are

 4 unable to reach a resolution at the mediation, the parties must file a joint status report informing

 5 the Court of the same by Friday, December 11, 2020 and an amended proposed discovery plan and

 6 scheduling order by Friday, December 18, 2020. The stay, however, specifically excludes the

 7 continuation of the opt-out process and the filing of opt-out forms by Plaintiffs’ counsel. In

 8 addition, the stay excludes the parties’ ongoing meet and confers and/or supplementation of

 9 previously served written discovery. In addition, the stay excludes the parties’ right to seek relief

10 from the Court in the event that the parties reach an impasse on issues related to written discovery

11 requests previously propounded. Finally, the stay excludes the Court’s ruling on the pending

12 Motion to Amend Complaint or Plaintiffs’ filing of any related amended pleading.

13                                                IT IS SO ORDERED:
14
                                                  ______________________________
15                                                NANCY J. KOPPE
16                                                United States Magistrate Judge
                                                              August 10, 2020
17                                                DATED: ______________________

18

19

20

21

22

23

24

25

26

27

28

                                                     6
